Title: To John Adams from Maxwell Armstrong, 23 July 1798
From: Armstrong, Maxwell,Haymond, John
To: Adams, John



Sir.
Clarksburg July 23d. 1798—

We the subscribers, a Committee appointed by a respectable meeting of the Inhabitants of Harrison County, in the Commonwealth of Virginia holden at Clarksburg, on Monday the sixteenth day of July 1798, for the purpose of expressing their sentiments of the measures pursued by our Government with respect to France—Beg leave to assure you that although among the last—in addressing, we are not less attached to our Government, a Government calculated to ensure liberty & happiness to its Citizens—
In plain and undisguised language we do not hesitate to declare, that the measures you have taken, to promote a good understanding, Harmony & Peace, between this Country and France, appear to us becoming your Character and deserving our confidence—But her refusal, to meet your condescending plans of accomadation, except upon the condition of an advance of money, evinces on her part, a spirit of Avarice and Tyranny, unknown among civilized nations, in modern times, and evidently shews that having become haughty and arbitrary, by her successes, she means to act, as did ancient Rome—
But Sir, We congratulate you, on her disappointment, in an essential matter, upon which she calculated highly—The want of attachment to our Government, and a division of sentiment, in regard to that nation.—With Infinite satisfaction must every true American view, that the alarm of War, has silenced all essential differences in opinion, and a Unison of sentiment appears to prevail universally throughout our land—And the day we trust is not far distant, when the odious distinction of Aristocrat and Democrat will be done away and as one man, we shall unite in the common Cause—
Had the desired object been obtained, upon the Just and honorable terms proposed, We would have cheerfully United, with the warmest advocates for peace, in the most lively expressions of mutual congratulation—We cannot forget that the very genius and principles of the religion, we profess teach us “as much as possible to live peaceably with all men..” Yet we conceive it not possible, to maintain a friendly Correspondence, or even to be at peace with a Nation, that under the mask of Philanthropy commits the greatest cruelties, exercises the most despotic sway, destroys all order, and establishes impiety by law.—Viewing the matter in this light, We do not wonder that the most Just, wise, and Patriotic overtures of peace, with the French nation, have proved abortive———.Be assured therefore, although War may be the consequence of your steady attachment to our real interests—We would rather be immediately be called forth into the field of Battle, in support of such measures, as the constituted Authorities of the Union shall adopt, for the defence and maintenance of our national Independence, than enjoy a momentary, delusive, purchased peace—
We trust that the God of our Mercies will aid us, in defending, what we thankfully enjoy, as his gift, and impute the guilt of offensive War to those, Who have rejected the offers of peace. Who without provocation have plundered us on the high seas. Who have endeavored to subvert our Government by the mean arts of seduction, and even now threaten us with revenge unless we will succour them in their ambitious views of universal domination. May that God, who has graciously placed you at the head of our national affairs, long preserve your life, and make you the happy Instrument of conducting us, with safety through this impeding storm—



Maxwell ArmstrongGeorge TowersJohn Haymond